454 F.2d 739
UNITED STATES of America, Plaintiff-Appellee,v.Dwight Stuart NORDLOF, Defendant-Appellant.
No. 18051.
United States Court of Appeals,Seventh Circuit.
Sept. 8, 1971.

Appeal from the United States District Court for the Northern District of Illinois, Eastern Division.
Before SWYGERT, Chief Judge, KNOCH, Senior Circuit Judge, KILEY, FAIRCHILD, CUMMINGS, KERNER, PELL, Jr., STEVENS, and SPRECHER, Circuit Judges.

ORDER

1
This cause came on to be heard on the government's motion to reconsider our denial of its motion for rehearing and to vacate this court's opinion and judgment of January 5, 1971, 440 F.2d 840, in the above-entitled cause and to affirm Nordlof's conviction in view of the United States Supreme Court's decision filed April 21, 1971 in Ehlert v. United States, 402 U.S. 99, 91 S.Ct. 1319, 28 L.Ed.2d 625 (1971); and upon Nordlof's response to the motion.  Copies of the motion and response were distributed to the active judges of this court, all of whom have now voted.


2
It is ordered that the motion to reconsider this court's denial of the government's motion for rehearing be and it is hereby granted.


3
It is further ordered that the motion to "vacate" this court's opinion in the above cause be and it is hereby denied.


4
It is further ordered that this court's judgment be and it is hereby vacated.


5
Finally, it is ordered, in view of the Supreme Court's decision in Ehlert affirming Ehlert's conviction, that the judgment convicting Nordlof of refusing to submit to induction be and it is hereby affirmed.